MADDOX, Justice.
The controversy is over the ownership of one share of stock in a closely held family corporation. Plaintiff Sam Maples, at the time the corporation was formed in 1960, was the son-in-law of Sam Raine, Sr., the alleged donor of the share of stock.
There is sharp disagreement about the facts. Maples claims that one share was given to him and delivered. Raine disagrees. Thus, the trial judge had to determine the issue. He found:
(1) That Maples did not prove that he owned the share of stock.
(2) That there was never any delivery of the share.
(3) That there was never any donative intent by Sam Raine, Sr., to give the stock to Maples.
(4) That Maples never gave any consideration for the share.
(5) That Maples never exercised any control over the share.
(6) That Maples was guilty of laches.
We have carefully reviewed the competent evidence and considered the oral arguments of the parties. There is competent evidence to support the trial court’s factual findings and we cannot say that these findings and legal conclusions were palpably wrong. Vol. 2A, Alabama Digest, Appeal and Error, <s=> 1009(1). We affirm.
AFFIRMED.
HEFLIN, C. J., and JONES, SHORES and BEATTY, JJ., concur.